Citation Nr: 9901262	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-32 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 (1998).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1977 to January 
1980.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 decision by the RO 
which, in part, determined that the veteran was not entitled 
to a compensable rating under the provisions of 38 C.F.R. 
§ 3.324.  

By rating action in January 1998, service connection was 
denied for tinnitus.  The veteran was notified of this 
decision and did not appeal.  Accordingly, this issue is not 
in appellate status and can not be addressed in this 
decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his two service-connected 
disabilities interfere with his employment as a janitor.  He 
asserts that he has difficulty hearing instructions from his 
supervisor and has other hearing work-related problems 
because of his defective hearing.  He asserts that he has 
problems performing normal tasks such as buffing floors, 
shoveling snow or cleaning restrooms because of his right 
little finger disability.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence supports the claim for a compensable evaluation 
under the provisions of 38 C.F.R. § 3.324.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.  

2.  The veterans service connected disabilities interfere 
with normal employability.  


CONCLUSION OF LAW

A compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 is warranted.  38 U.S.C.A. § 5107(West 1991); 
38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidentiary record shows that the veteran is service 
connected for defective hearing of the right ear and 
residuals of a fracture of the 5th metacarpal of the right 
hand, both rated noncompensable from January 17, 1980.  The 
veteran asserts that his service-connected disabilities 
interfere with his employment and prevent him from reaching a 
normal level of achievement.  

When examined by VA in July 1996, the veteran reported that 
he refractured the same finger when involved in a fight in 
1991.  He complained of pain and discomfort in the right hand 
in cold and damp weather.  He indicated that he is a janitor 
by trade, and that his work includes both heavy and light 
work.  He denied losing any time from work due to his service 
connected disability.  He reported being right hand.  The 
examination revealed that he had satisfactory grip, strength 
and dexterity in his right hand, and was able to approximate 
the tips of all fingers to his thumb and to the transverse 
palmar crease without difficulty.  There was a slight 
palpable ptosis over the mid-portion of the 5th metacarpal on 
the right.  The examiner noted that an x-ray study in January 
1992 revealed an old comminuted fracture of the right 5th 
metacarpal with degenerative joint disease.  (However, a copy 
of the January 1992 x-ray report was not of record.)  X-ray 
studies in July 1996 showed the fracture site was well-healed 
with mild degenerative changes in the right wrist.  The 
diagnosis was old well-healed comminuted fracture of the 5th 
right metacarpal with degenerative joint disease of the 
proximal interphalangeal joint of the 5th finger.  

The findings from a VA audiology examination in July 1996 
translate to a numeric designation of II for the right ear 
which, when applied to the schedular criteria set out in 
38 C.F.R. § 4.87, do not meet the criteria for the assignment 
of a compensable evaluation.  At the time of the audiology 
examination, the veteran reported difficulty hearing.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).  

The evidence of record shows that while the veteran is 
employed full-time as a janitor, he reports difficulty 
understanding normal conversational speech and has problems 
using his right hand at work.  He notes that his hand aches 
in cold and damp weather.  X-rays do demonstrate some 
arthritis of the right fifth finger and an audiogram 
demonstrated some hearing loss, albeit noncompensable for 
rating purposes.  The undersigned finds that it is at least 
as likely as not that the service-connected disabilities, in 
combination, are of such character as to interfere with 
normal employability.  Accordingly, a 10 percent rating under 
38 C.F.R. § 3.324 is warranted.  


ORDER

Entitlement to a compensable rating under the provisions of 
38 C.F.R. § 3.324 

(1998) is granted, subject to the applicable criteria 
governing the payment of monetary benefits. 



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
